



Exhibit 10.1






ESSEX PROPERTY TRUST, INC.
DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
EFFECTIVE March 19, 2020


-i-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
Page
1.
Purpose; Effective Date
 
1
2.
Eligibility
 
1
3.
Deferral Elections
 
1
4.
Accounts
 
2
5.
Payment of Benefits
 
3
6.
Administration
 
4
7.
Amendment and Termination of Plan
 
5
8.
Miscellaneous
 
5





-i-

--------------------------------------------------------------------------------






ESSEX PROPERTY TRUST, INC.
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
1.Purpose; Effective Date. The Board of Directors (the “Board”) of Essex
Property Trust, Inc. a Maryland corporation (the “Company”), adopted this
Deferred Compensation Plan for Non-Employee Directors (the “Plan”) for the
purpose of providing an unfunded nonqualified deferred compensation plan for
non-employee directors of the Company. The Plan is effective as of March 19,
2020, although initial deferral elections may be submitted at any time before
such date.


2.Eligibility. The persons eligible to defer compensation under the Plan shall
consist solely of non-employee directors of the Company (“Directors”).


3.Deferral Elections. A Director may elect to defer compensation under the Plan
by submitting a “Participation Agreement” to the Company on a form specified by
the Company no later than the applicable deferral deadline. Any Director who has
submitted a Participation Agreement is hereafter referred to as a “Participant.”
A Participation Agreement submitted by a Participant shall automatically
continue from calendar year to calendar year and shall be irrevocable with
respect to compensation once the deferral deadline for that compensation has
passed, but the Participant may modify or terminate a Participation Agreement
for compensation earned in any year by submitting a revised Participation
Agreement or otherwise giving written notice to the Company at any time on or
prior to the deferral deadline for that compensation.


(a)    Elections by Continuing Directors


(i)    Fees. A Director may elect to defer receipt of all or any portion of the
annual retainer, meeting fees and any other fees payable for service as a
Director (“Fees”). Except as provided below in Section 3(b), the deferral
deadline for an election to defer Fees for services performed in any calendar
year shall be the last day of the prior calendar year.


(ii)    Restricted Stock. Any Director having elected to defer the receipt of
any Fees which would otherwise be payable in the form of common stock, $0.0001
par value per share, of the Company (“Common Stock”) subject to restrictions on
transfer and risks of forfeiture pursuant to prior determinations of the Board
shall be deemed by reason of such election, and without need of any further
action, to have agreed to forego the issuance of such restricted stock in
consideration of the Company's agreement, here evidenced, to credit such
restricted stock in the form of DSU Shares (as defined in Section 4(b)) to the
Director's Account under the Plan pursuant to Section 4(b) as, when, and if such
restricted stock would otherwise have been granted to the Director.


(b)    New Directors. A person who first becomes a Director during a calendar
year (or any Director who becomes newly eligible to participate in the Plan) may
elect to defer any of the types of compensation referred to in Section 3(a)
above that is payable solely for services performed during the remainder of the
calendar year after submission of his or her Participation Agreement, subject to
all of the provisions of Section 3(a), except that the election shall be made no
later than thirty (30) days after the date on which the person becomes newly
eligible to participate in the Plan.


-1-

--------------------------------------------------------------------------------







4.Accounts.


(a)    Accounts. The Company shall establish on its books one or two separate
accounts (individually, an “Account” and collectively, the “Accounts”) for each
Participant: an Account that is the “Stock Account”, which shall be denominated
in shares of Common Stock, including fractional shares, and another Account
which is the “Cash Account”, which shall be denominated in U.S. dollars.


(b)    Allocation of Deferrals Among Accounts; Transfers Among Accounts. Shares
credited in lieu of the issuance of restricted stock in payment of Fees (“DSU
Shares”) shall be credited to the Stock Account. All other Fees deferred by a
Director shall be credited to the Director's Cash Account. The credit for Fees
shall be entered on the Company's books of account at the time that Fees would
otherwise be paid to Directors who do not elect to defer the payment of such
Fees. The credit for DSU Shares shall be entered on the Company's books of
account at the time that the applicable restricted stock would otherwise have
been granted to the Director who has elected to defer the receipt of such stock.
Amounts initially credited to either of a Participant's Accounts (i.e., Cash or
Stock) may not be later transferred to the other of the Participant's Accounts,
except as otherwise permitted under Section 4(g)(iv).


(c)    Valuation of Stock; Dividend Credits. With respect to each amount of Fees
deferred to a Director's Stock Account, the Stock Account shall be credited with
a number of shares equal to the deferred Fees divided by the closing market
price of the Common Stock on the day the deferred Fees would have been paid if
not for the deferral. As of each date for payment of dividends on the Common
Stock, each Participant's Cash Account shall be credited with the total amount
of dividends that would have been paid on the number of shares recorded as the
balance of that Participant's Stock Account as of the record date for such
dividend.


(d)    Vesting of DSU Shares. DSU Shares credited to a Director's Stock Account
shall remain subject to forfeiture in accordance with the terms and conditions
applicable to the restricted stock for which such DSU Shares were credited in
lieu of grant. Notwithstanding any provision of the Plan to the contrary, no
Participant or other person shall have any right or claim under the Plan in
respect of DSU Shares credited to the Participant's Stock Account but forfeited
in accordance with the terms and conditions of said restricted stock.


(e)    Cash Account Earnings. Gain or loss, and earnings and expense, shall be
credited to or debited against each Participant's Cash Account based on the
performance and return of such publicly available regulated investment company
shares as the Participant may select from time to time from among those
identified by the Company from time to time for use in measuring its obligations
under this Plan, if any. Any such selection shall be made, and changed if
desired, in accordance with procedures established by the Company. Following the
death of the Participant, his or her beneficiary or beneficiaries shall have the
right and responsibility to determine which such shares shall be used. For any
period the Company does not elect to identify any such shares for this purpose,
interest shall be credited to the Cash Account of each Participant as of the
last day of each calendar quarter. The rate of interest to be applied at the end
of each calendar quarter shall be the average interest rate paid by the Company
on borrowings under the Company's senior revolving credit agreement (or if there
are no borrowings in a quarter, at the prime rate) plus 2%. Interest shall be
calculated for each calendar


-2-

--------------------------------------------------------------------------------





quarter based upon the average daily balance of the Participant's Cash Account
during the quarter.


(f)    Statement of Account. At the end of each calendar quarter, a report shall
be issued by the Company to each Participant setting forth the balances of the
Participant's Accounts under the Plan.


5.Payment of Benefits.


(a)    Plan Benefits. The Company shall pay Plan benefits to each Participant
equal to the Participant's Accounts (subject to the vesting conditions
applicable to any DSU Shares). Each Director, upon his or her initial election
to defer Fees, shall specify the term of benefit payments with respect to
amounts deferred under the Participation Agreement. Except as otherwise provided
in this Section 5, such elections shall be irrevocable and no Participant may at
any time have compensation deferred under the Plan payable under more than one
payment election.


(b)    Commencement of Payments. Benefits shall commence in January of the year
following the year in which the Participant's service as a Director of the
Company ceases.


(c)    Term of Payments. Participants may elect in their Participation
Agreements to have benefits from their Accounts paid in (i) between 2 to 15
annual installments or (ii) a single lump sum payment. If no election is made,
then the Participant shall be paid benefits in a single lump sum payment.


(d)    Form of Payments. Benefits payable to a Participant from a Stock Account
shall be paid as a distribution of Common Stock (and issued under the Company’s
2018 Stock Award and Incentive Compensation Plan or successor plan) plus cash
for fractional shares. Benefits payable to a Participant from a Cash Account
shall be paid in cash.


(e)    Payment Timing and Valuation. All lump sum payments or installment
payments due under the Plan in any year shall be paid on the first business day
in January determined by the Company. All payments shall be based on Account
balances as of the close of business on the last trading day of the immediately
preceding year. Each installment payment to a Participant shall be paid in the
same proportion from each of the Accounts of the Participant subject to the
applicable payment election. The amount of each installment payment from each
Account shall be determined by dividing the Account balance by the number of
remaining installments, including the current installment to be paid.


(f)    Modification of Payment Elections. After a Participant's election under
Section 5(c) regarding the term of any benefit payments has otherwise become
irrevocable, the Participant may elect to change such term of payments as to all
amounts otherwise due him or her provided (1) no such change shall be effective
until at least 12 months after the date on which the election is made, (2) the
change elections must be made at least 12 months before the originally scheduled
payment date, and (3) the change election must include an election to defer
commencement of payment of benefits for a period of not less than five (5) years
from the year in which payment of such benefits would otherwise have commenced.


-3-

--------------------------------------------------------------------------------









(g)    Designation of Beneficiaries; Death.


(i)    Each Participant shall have the right, at any time, to designate any
person or persons as the Participant's beneficiary or beneficiaries (both
primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of the Participant's death prior to complete distribution of the
benefits due under the Plan. Each beneficiary designation shall be in written
form prescribed by the Company and will be effective only if filed with the
Company during the Participant's lifetime. Such designation may be changed by
the Participant at any time without the consent of a beneficiary. If no
designated beneficiary survives the Participant, the balance of the
Participant's benefits shall be paid to the Participant's surviving spouse or,
if no spouse survives, to the Participant's estate.


(ii)    Upon the death of a Participant, any benefits payable to a beneficiary
shall be paid in a single lump sum payment in January of the year following
death.


(h)    Unforeseeable Emergency. Notwithstanding the foregoing provisions of this
Section 5, an accelerated payment from a Participant's Accounts may be made to
the Participant in the sole discretion of the Committee based upon a finding
that the Participant has suffered an Unforeseeable Emergency. For this purpose,
“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant or the Participant's
spouse, beneficiary, or dependent (as defined in Section 152 of the Internal
Revenue Code of 1986, as amended (the “Code”), without regard to Section
152(b)(1), (b)(2), and (d)(1)(B)), loss of the Participant's property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant all within the
meaning of Code Section 409A. An Unforeseeable Emergency shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be relieved through
reimbursement or compensation from insurance or otherwise or by liquidation of
the Participant's assets, to the extent the liquidation of such assets would not
itself cause severe financial hardship. The Committee shall be entitled to rely
on the truthfulness of facts and representations set forth by the Participant in
this request without the need for independent certification. The amount of any
accelerated payment under this Section 5(h) shall be limited to the amount
reasonably necessary to meet the Participant's needs resulting from the
Unforeseeable Emergency, which includes the amount reasonably necessary to cover
income and withholding taxes on the accelerated payment. Any such accelerated
payment shall be paid as promptly as practicable following approval by the
Committee and shall be paid pro-rata from the Participant's Accounts based on
the Account balances as of the close of business on the day prior to the payment
date.


(i)    Withholding Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under federal,
state or local law.


6.Administration.


(a)    Committee Duties. This Plan shall be administered by the Compensation
Committee of the Board (the “Committee”). The Committee shall have
responsibility for the


-4-

--------------------------------------------------------------------------------





general administration of the Plan and for carrying out its intent and
provisions. The Committee shall interpret the Plan and have such powers and
duties as may be necessary to discharge its responsibilities. The Committee may,
from time to time, employ other agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with counsel who may be
counsel to the Company.


(b)    Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan and shall receive maximum deference to the
fullest extent allowed by applicable law.


7.Amendment and Termination of the Plan.


(a)    Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall affect the terms of any previously
deferred amounts or the terms of any irrevocable Participation Agreement of any
Participant.


(b)    Termination. The Board may at any time partially or completely terminate
the Plan.


(i)    Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Participation Agreements
and terminating all existing Participation Agreements to the extent such
Participation Agreements have not yet become irrevocable. In the event of such a
partial termination, the Plan shall continue to operate and be effective with
regard to all compensation deferred prior to the effective date of such partial
termination.


(ii)    Complete Termination. The Board may completely terminate the Plan.
However, the Board may not partially or completely terminate the Plan in any
manner that would cause the Plan to fail to comply with the requirements of Code
Section 409A. Any distribution on account of Plan termination that permits
acceleration of payment shall be consistent with Final Treasury Regulation
Section 1.409A-3(j)(4)(ix) or successor guidance thereto.


8.Miscellaneous.


(a)    Unsecured General Creditor. The Accounts shall be established solely for
the purpose of measuring the amounts owed to a Participants or beneficiaries
under the Plan. Participants and their beneficiaries, heirs, successors and
assigns shall have no legal or equitable rights, interest or claims in any
property or assets of the Company, nor shall they be beneficiaries of, or have
any rights, claims or interests in any mutual fund shares, other investment
products or the proceeds therefrom owned or which may be acquired by the
Company. Except as may be provided in Section 8(b), any such mutual fund shares,
other investment products or other assets of the Company shall not be held under
any trust for the benefit of the Participants, their beneficiaries, heirs,
successors or assigns, or held in any way as collateral security for the
fulfilling of the obligations of the Company under the Plan. Any and all of the
Company's assets shall be, and remain, the general, unpledged, unrestricted
assets of the Company. The


-5-

--------------------------------------------------------------------------------





Company's obligation under the Plan shall be that of an unfunded and unsecured
promise to pay money in the future, and the rights of Participants and
beneficiaries shall be no greater than those of unsecured general creditors of
the Company.


(b)    Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. The Company may establish one or more trusts,
with such trustees as the Board may approve, for the purpose of providing for
the payment of such benefits, but the Company shall have no obligation to
contribute to such trusts except as specifically provided in the applicable
trust documents. Such trust or trusts shall be irrevocable, but the assets
thereof shall be subject to the claims of the Company's creditors. To the extent
any benefits provided under the Plan are actually paid from any such trust, the
Company shall have no further obligation with respect thereto, but to the extent
not so paid, such benefits shall remain the obligation of, and shall be paid by,
the Company.


(c)    Non-assignability. Neither a Participant nor any other person shall have
the right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant's or any other
person's bankruptcy or insolvency.


(d)    Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of California, except to the
extent preempted by the Employee Retirement Income Security Act of 1974.


(e)    Validity. In case any provision of this Plan shall beheld illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.


(f)    Notice. Any notice or filing required or permitted to be given to the
Company or the Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Secretary of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.


(g)    Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity. For avoidance of doubt, with
respect to any such corporate transaction and/or “Change in Control Event” (as
defined by Code Section 409A), subject to Section 7(b), the Plan and the rights
and obligations set forth in the Plan shall remain in effect as is after the
consummation of any such transaction.




-6-

--------------------------------------------------------------------------------





(h)    Code Section 409A. Each Participant understands and agrees that each
Participant will be entirely responsible for any and all taxes on any benefits
payable to a Participant as a result of the Plan. The Plan is intended to be
compliant with the provisions of Code Section 409A and shall be interpreted in
accordance with such intention. The Company may adopt such conforming amendments
as the Company deems advisable or necessary (but without an obligation to do
so), in its sole discretion, to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A. Each payment made pursuant to any
provision of the Plan shall be considered a separate payment and not one of a
series of payments for purposes of Code Section 409A. In addition, if upon a
Participant’s Separation from Service (as defined under Code Section 409A),
he/she is then a Specified Employee (as defined under Code Section 409A), then
solely to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following such Separation from Service until
the earlier of (i) the first business day of the seventh month following the
Participant’s Separation from Service or (ii) within thirty (30) days after the
Company receives written confirmation of the Participant’s death. While it is
intended that all payments and benefits provided under the Plan will be exempt
from or comply with Code Section 409A, the Company makes no representation or
covenant to ensure that the Plan, Plan Agreements and any payments under the
Plan are exempt from or compliant with Code Section 409A. The Company will have
no liability to any Participant or any other party if a payment or benefit under
the Plan is challenged by any taxing authority or is ultimately determined not
to be exempt or compliant. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalties that may be imposed on a
Participant by Code Section 409A or for any damages for failing to comply with
Code Section 409A or have any obligation to provide gross-up compensation to any
Participant in connection with any Code Section 409A additional taxes, interest
or penalties that are imposed on a Participant.


(i)    Claims Procedures. If any Participant (Claimant) believes that benefits
are being denied improperly, that the Plan is not being operated properly, that
any person has breached his, her, or its duties under the Plan, or that the
Claimant's legal rights are being violated with respect to the Plan, the
Claimant must file a formal claim with the Committee. This requirement applies
to all claims that any Claimant has with respect to the Plan, except to the
extent the Committee determines, in its sole discretion, that it does not have
the power to grant all relief reasonably being sought by the Claimant. A formal
claim must be filed within 90 days after the date the Claimant first knew or
should have known of the facts on which the claim is based, unless the Committee
in writing consents otherwise. The Committee shall provide a Claimant, on
request, with a copy of the claims procedures established as follows. If and
when needed, or before then, the Committee shall adopt procedures for
considering claims, which it may amend from time to time, as it sees fit. These
procedures shall comply with all applicable legal requirements. These procedures
may provide that final and binding arbitration will be the ultimate means of
contesting a denied claim (even if the Committee or its delegates have failed to
follow the prescribed procedures with respect to the claim). The right to
receive benefits under this Plan is contingent on a Claimant using the
prescribed claims and arbitration procedures to resolve any claim. Therefore, if
a Claimant (or his or her successor or assign) seeks to resolve any claim by any
means other than the prescribed claims and arbitration provisions, he or she


-7-

--------------------------------------------------------------------------------





must repay all benefits received under this Plan and will not be entitled to any
further Plan benefits.


* * *
The foregoing Plan is adopted effective March 19, 2020.
By: /s/ Anne Morrison
Name: Anne Morrison
Title: Secretary and General Counsel
Date: March 19, 2020




















-8-